Case 1:19-cv-22208-KMW Document 1 Entered on FLSD Docket 05/30/2019 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI-DADE DIVISION

                                                      CASE NO.:

  FERNANDO CATANIA,

            Plaintiff,
  VS.

  NINJA LOUNGE, LLC,
  a Florida Limited Liability Company,
  DEZERLAND PARK, LLC, a
  Florida Limited Liability company,
  MALKA LIVINGSTON, individually and
  MICHAEL DEZER, individually,

        Defendants.
  ____________________________________/

                                DEFENDANT’S NOTICE OF REMOVAL

            Defendant, DEZERLAND PARK, LLC, (“Defendant”), files this Notice of Removal of

  this action from the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

  County, Florida to this Court – the United States District Court for the Southern District of

  Florida. In Support of the Notice of Removal, Defendant states:

            1.       On or about April 30, 2019, Plaintiff, FERNANDO CATANIA (“Plaintiff”) filed

  a Complaint in the Circuit Court for the Eleventh Judicial Circuit, in and for Miami-Dade County

  Florida, Case No. 2019-012987-CA-01; Judicial Section 6 1. The Complaint was served on

  Defendant DEZERLAND PARK, LLC on May 10, 2019. See the Summonses included in the

  file attached hereto as Exhibit “1.”




  1   Copies of all documents retrieved from the Court file are attached hereto as Exhibit “1.”
Case 1:19-cv-22208-KMW Document 1 Entered on FLSD Docket 05/30/2019 Page 2 of 3



         2.      The Complaint alleges four counts arising under the Fair Labor Standards Act, 29

  U.S.C. § 201, et seq. ("FLSA"):

                 a. One count under the FLSA, alleging unpaid minimum wage and overtime

                 against Defendants DEZERLAND PARK, LLC and NINJA LOUNGE LLC

                 (Count I);

                 b. One count under the FLSA, alleging unpaid minimum wage and overtime

                 against Defendant MALKA LINGSTON (Count II);

                 c. One count under the FLSA, alleging unpaid minimum wage and overtime

                 against Defendant MICHAEL DEZER (Count III);

                 d.   One count of retaliatory discharge under the FLSA against Defendants

                 DEZERLAND PARK, LLC and NINJA LOUNGE LLC (Count IV).

         3.      The Complaint is removable to the United States District Court for the Southern

  District of Florida because Counts I - IV of the Complaint present a federal question.

  Specifically, 28 U.S.C. § 1331 provides that district courts shall have original jurisdiction over

  all civil actions arising under the Constitution, laws, or treaties of the United States. Plaintiff's

  FLSA claims convey original jurisdiction over this action to this Court.

         4.      Accordingly, Defendants are entitled to remove this action to the District Court in

  accordance with 28 U.S.C. § 1441(a).

         5.      The filing of this Notice for Removal is timely because less than thirty days have

  elapsed since the date of service on Defendants. See 28 U.S.C. § 1446(b).

         6.      Written notice of the filing of this Notice of Removal has been given to Plaintiff,

  through counsel, and a copy of the Notice of Removal was filed with the Clerk of the Circuit




                                                   2
Case 1:19-cv-22208-KMW Document 1 Entered on FLSD Docket 05/30/2019 Page 3 of 3



  Court for the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, in compliance

  with 28 U.S.C. § 1446(d).

         WHEREFORE, Defendants respectfully request that the entire state court action under

  Case No. 2019-012987-CA-01, Judicial Section 6, now pending in the Circuit Court for the

  Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, be removed to the United

  States District Court for the Southern District of Florida for all further proceedings.

         Respectfully submitted this 30th day of May, 2019.

                                                        Respectfully submitted,

                                                        s/Edward Diaz______________
                                                        Edward Diaz (FBN 988091)
                                                        e-mail: edward.diaz@hklaw.com
                                                        HOLLAND & KNIGHT LLP
                                                        701 Brickell Avenue, Suite 3000
                                                        Miami, Florida 33131
                                                        Phone (305) 789-7709/Fax (305) 789-7799
                                                        Counsel for Defendant




                                   CERTIFICATE OF SERVICE

         I Hereby Certify that on May 30, 2019, I electronically filed the foregoing with the Clerk

  of Court using CM/ECF. I also certify that the foregoing document is being served this day via

  email on counsel of record:

  Jason S. Remer, Esq.
  Remer & Georges-Pierre, PLLC
  44 West Flagler Street
  Suite 2200
  Miami, FL 33130

  Plaintiff’s Counsel

                                                        s/Edward Diaz                       _



                                                    3
